Citation Nr: 0607815	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded in March 2004 and 
now returns to the Board for appellate review. 

As noted in the March 2004 remand, the Board observes that 
following the submission of the veteran's December 2002 
substantive appeal (VA Form 9), the veteran's representative 
indicated in a January 2003 communication that the veteran 
would be satisfied with a 10 percent evaluation for his left 
shoulder disability.  In a Decision Review Officer (DRO) 
decision dated in January 2003, the veteran was assigned a 10 
percent evaluation for his left shoulder disability.  Given 
the veteran's "clearly expressed intent to limit the 
appeal" to entitlement to a 10 percent disability rating, 
the issue is no longer in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

4.  A skin disorder was not manifested during service and is 
not shown to be causally or etiologically related to any 
other disease or injury of service origin.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, nor may such be presumed to have been 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini, supra.  In this case, the veteran 
filed his service connection claim in June 2001 and the 
initial unfavorable decision was issued in July 2002, after 
the enactment of the VCAA.  Prior to the issuance of the July 
2002 decision, the veteran was not provided adequate notice 
under the VCAA.  In Pelegrini, the Court set out that the 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  See Pelegrini at 120-123; see also 38 C.F.R. § 
20.1102 (2005) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
this case, after VCAA notice was provided in April 2004, the 
veteran's service connection claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in February 2005, such that he had the opportunity to respond 
to the remedial VCAA notice prior to Board consideration of 
his appeal.

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  The 
veteran was informed of the evidence needed to substantiate 
his claim by means of a letter dated in April 2004, decisions 
issued in July 2002, a statement of the case (SOC) issued in 
November 2002, and a supplemental statement of the case 
(SSOC) issued in February 2005.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA informed the veteran in the April 2004 VCAA 
letter of the information and evidence that is necessary to 
substantiate his service connection claim.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between such and service was necessary to establish 
service connection.  Also, he was advised that veterans who 
served in Vietnam were entitled to a presumption of service 
connection if they had certain diseases or disabilities.    

In addition, VA informed the veteran in the April 2004 letter 
about the information and evidence that VA would seek to 
provide.  Specifically, such letter indicated that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter also 
advised the veteran that, if he identified treatment at a VA 
facility, VA would obtain the reports, and, that VA would 
attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in April 
2004, VA advised the veteran that he must provide adequate 
identifying information for any records he wished VA to 
obtain and that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  Such letter further notified 
him that he should send any treatment records pertinent to 
his claimed condition and provided a list of examples of such 
records.  Also, as indicated previously, the letter informed 
the veteran that VA would attempt to obtain private records 
if he completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

With respect to the fourth element of notice, the April 2004 
letter requested that the veteran inform VA if there is any 
other evidence or information that he believed would support 
his claim and, if such evidence or information was in his 
possession, to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Moreover, in an April 2004 statement, received in response to 
the April 2004 VCAA letter, the veteran stated that he had no 
additional evidence to submit.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Relevant VA treatment records are 
contained in the claims file and were reviewed by both the RO 
and the Board in connection with adjudication of the 
veteran's claim.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  As noted 
previously, he indicated in an April 2004 statement that he 
had no additional evidence to submit.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that that a current VA examination to determine whether the 
veteran's claimed skin disorder is etiologically related to 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
the veteran's skin in service, there is no competent basis 
upon which to conclude that his current disability is related 
to service.  In addition, no competent medical evidence even 
suggesting such causal connection has been submitted or 
identified by the veteran.  Thus, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

VA has also assisted the veteran throughout the course of 
this appeal by providing him and his representative with a 
SOC in November 2002 and a SSOC in February 2005, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he was exposed to herbicides while 
serving in Vietnam and now currently has a skin disorder.  As 
such, he claims that service connection is warranted for such 
skin disorder on a presumptive basis as due to exposure to 
Agent Orange or, alternatively, on a direct basis.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis referable to his skin.  
At his September 1966 separation examination clinical 
evaluation of his skin was normal.  

Post-service VA treatment records dated from June 1998 to 
April 2004 reflect diagnoses of seborrheic keratosis, actinic 
keratosis, dysplastic nevus, junctional nevus, 
dermatofibroma, and asteatotic dermatitis.  A July 1998 
pathology report shows diagnoses of pigmented seborrheic 
keratosis and acanthotic seborrheic keratosis.  A June 2000 
pathology report reveals a diagnosis of inflamed seborrheic 
keratosis.  An August 2000 dermatology record shows that an 
Agent Orange examination was negative for chloracne, 
porphyria cutanea tarda, basal cell carcinoma, and sarcoma.  
A pathology report dated in November 2000 reflects diagnoses 
of pigmented seborrheic keratosis, dysplastic compound nevus, 
and junctional nevus.  An August 2002 pathology report shows 
a diagnosis of dermatofibroma.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
namely from February 28, 1961, to May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran's service medical records reflect that he was treated 
for complaints unrelated to his skin in January 1966 in the 
Republic of Vietnam.  As such demonstrates that the veteran 
served in the Republic of Vietnam during the Vietnam era, it 
is presumed that he was exposed to herbicides, to include 
Agent Orange.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2005).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  As 
the veteran does not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, presumptive service connection is not warranted for 
his claimed skin disorder.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a current skin disorder with proof of 
actual direct causation from exposure from an herbicide agent 
or other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  In this case, however, there is no 
competent evidence to support a finding that the veteran's 
current skin disorder is caused or aggravated by exposure to 
a herbicide agent, related to a disease or injury which had 
its onset in service, or is otherwise related to service.

Although there is evidence of current diagnoses of seborrheic 
keratosis, actinic keratosis, dysplastic nevus, junctional 
nevus, dermatofibroma, and asteatotic dermatitis of record, 
the veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to his skin.  
Moreover, there is no competent medical opinion that such 
skin disorders are related to a disease or injury during 
service, herbicide exposure, or otherwise began or is related 
to service.  Post-service medical records are negative for 
any reference to service or herbicide exposure as a cause of 
the veteran's current skin complaints.  Rather, the evidence 
of a nexus or link between active duty service and a skin 
disorder, to include diagnoses of seborrheic keratosis, 
actinic keratosis, dysplastic nevus, junctional nevus, 
dermatofibroma, and asteatotic dermatitis, is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's skin disorder, to include diagnoses of 
seborrheic keratosis, actinic keratosis, dysplastic nevus, 
junctional nevus, dermatofibroma, and asteatotic dermatitis, 
and service, to include herbicide exposure, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a skin disorder, claimed as due to 
herbicide exposure.  As such, that doctrine is not applicable 
in the instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a skin disorder, claimed as due to 
herbicide exposure, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


